Butler, J.
We are all satisfied that the judgment below was right. The plaintiff brought his action of disseizin, alleging that he was the owner of a tract of land, that the defendants entered upon it and ejected him therefrom, and thereafter deforced and continued to deforce and hold him out of the premises, to his damage the sum of $10, and demanding the surrender of the possession together with the damages and costs.
The declaration is in the common form in use in this state in the action of disseizin. On the trial the plaintiff did not prove any ouster or dispossession, but simply that the defendants entered upon the land, upon a single occasion, and removed certain dressed stone of the plaintiff, which had been placed thereon by him; and claimed that he had a right in this action to recover nominal damages and costs, notwithstanding the act proved was a mere trespass. The court overruled the claim and rendered judgment for the defendants, and the plaintiff moves for a new trial. The motion does not show expressly that the stone were removed unlawfully or wrongfully or without justifiable excuse; and as it is the motion of the plaintiff, and does not show a wrongful or unlawful or inexcusable removal of the stone, or preclude the idea that the defendants had merely removed *522stone from a highway the fee of which was in the plaintiff, we should he justified in refusing a new trial on that ground.
But passing that objection, and assuming that the removal was wrongful, we think the court was clearly right. Our action of disseizin, or of ejectment as it is generally termed, has existed as a distinct action from an early period after the settlement of the state. It is in its nature applicable, and has uniformly been applied, to cases where the owner of land has been ousted and dispossessed and continued deforced up to the time when the action was commenced, and there has been no decision or practice to justify the claims of the plaintiff.
To the first claim of the plaintiff, that a party may recover nominal damages and costs in an action of disseizin without proving that the dispossession has been continued up to the time of trial, we assent, but that cannot help him. He did not prove an ouster and a continued dispossession up to the time when the action was commenced, nor in fact any ouster or deforcement at all. His case therefore is not the case he assumes it to be in his brief. It is not a case where the court-decided against him on the ground that he failed to prove that the defendants were still in possession at the time of trial, but one where the court rested their decision on the ground that there had been no dispossession of the plaintiff at any time.
To the second claim of the plaintiff, that he has a right to recover damages for the trespass in this form of action, in a case where there never was any ouster or deforcement, we cannot assent. There are no averments in the declaration adapted to it, and there is no precedent or practice for it in this state, and it is not consistent with principle or public policy. Our action of ejectment was adopted and has been uniformly used for the recovery of land of which the plaintiff has been entirely dispossessed. We have at the same time a distinct action of trespass to recover damages for an injury to the possession where the plaintiff has not been dispossessed. Principle and sound policy require that these actions should be kept distinct and separate, as they have hitherto been ; there is a clear landmark between them which should not be *523broken down by permitting a plaintiff in ejectment, if he fails to prove an ouster, to prove a mere trespass however trifling and recover. We are not prepared to establish such a precedent and a new trial is not advised.
In this opinion the other judges concurred.